Citation Nr: 1613342	
Decision Date: 04/01/16    Archive Date: 04/13/16

DOCKET NO.  13-30 006	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a left ankle condition. 

2.  Entitlement to service connection for a left ankle condition.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. Unger, Associate Counsel




INTRODUCTION

The Veteran served on active duty from November 1972 to September 1980. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 

In his September 2013 substantive appeal, the Veteran requested a Board hearing before a Veterans Law Judge sitting at the RO (Travel Board hearing).  A hearing was scheduled in February 2016.  However, a January 2016 report of contact reduced the Veteran's request to cancel his scheduled hearing into writing.  Therefore, his request for a Board hearing is considered withdrawn.  38 C.F.R.      §§ 20.702(e), 20.704(e) (2015).

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  The Board notes that, in addition to the VBMS file, the Veteran also has an electronic Virtual VA paperless claims file.  A review of the documents in Virtual VA reveals that, other than VA treatment records dated through May 2011, the remaining documents are either duplicative of the evidence in VBMS or irrelevant to the issues on appeal.

In April 2000, VA received an Appointment of Veterans Service Organization (VSO) as Claimant's Representative (VA Form 21-22) designating the Texas Veterans Commission as the Veteran's power of attorney (POA).  In March 2001, the Veteran submitted an new VA Form 21-22 designating Disabled American Veterans as his POA.  In November 2012, the Veteran submitted a new VA Form 21-22 designating the Texas Veterans Commission as his POA.  The Board recognizes this change in representation and such is reflected on the title page of this decision.

The reopened issue of entitlement to service connection for a left ankle condition is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).
FINDINGS OF FACT

1.  In a final November 2000 rating decision, the RO denied service connection for a left ankle condition. 

2.  Evidence added to the record since the final November 2000 RO decision is not cumulative or redundant of the evidence of record at the time of the final decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a left ankle condition. 


CONCLUSIONS OF LAW

1.  The November 2000 rating decision that denied service connection for a left ankle condition, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2015). 

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for a left ankle condition.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Board's decision to reopen the Veteran's claims of entitlement to service connection for a left ankle condition is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.  However, consideration of the merits of the issue is deferred pending additional development consistent with the VCAA.

By way of background, VA received the Veteran's original claim of entitlement to service connection for a left ankle condition in April 2000.  In a November 2000 rating decision, the RO denied the Veteran's claim.  At the time of such rating decision, the evidence of record included the Veteran's service treatment records, post-service VA treatment records, and an August 2000 QTC Examination.  The RO noted that the Veteran's service treatment records reflected that in January 1974, the Veteran twisted his ankle, however which ankle was not specified.  Additionally, the RO noted that the Veteran's July 1980 separation examination reflects that the Veteran's feet were normal.  The RO relied on the lack of evidence in the Veteran's post-service VA treatment records for any notations of ankle injuries as the basis of the denial.  Therefore, the RO denied the Veteran's claim as the evidence did not show that such condition was chronic but rather indicated that such condition resolved prior to the Veteran's separation.

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a). 

In November 2000, the Veteran was advised of the decision and his appellate rights.  However, no further communication regarding his claim of entitlement to service connection for a left ankle condition was received until July 2011, when VA received his application to reopen such claim.  Therefore, the November 2000 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).  In this regard, the Board has considered the applicability of 38 C.F.R. § 3.156(b), which provides that, when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  However, in the instant case, such regulation is inapplicable as no evidence pertaining to the Veteran's claim for service connection for a left ankle condition was received prior to the expiration of the appeal period stemming from the November 2000 rating decision.  See also Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011); Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); Muehl v. West, 13 Vet. App. 159, 161-62 (1999).

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (Court) has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Relevant evidence received since the November 2000 rating decision includes VA treatment records dated through May 2011, statements from the Veteran and his wife and daughter, private treatment records, and the September 2011 VA examination report.  In this regard, the VA examiner noted "1. status post effusion tibial talar joint...2. nonunion fracture, base of lateral malleolus 3. marked periosteal reaction with increased bone density of the tibia and fibula, increased bone density of the os calcaneous and talus chronic osteomyelitis of the distal tibia and fibula ...4. diffuse soft tissue swelling."  The Veteran's left ankle claim was denied in November 2000 due to a lack of evidence of a current diagnosis and disability.  Furthermore, the September 2011 VA examination as well as the private treatment records reflect multiple surgeries to fuse the Veteran's ankle, which he alleges was necessary due to weakness from repeated sprains.  In addition, the Veteran's wife and daughter submitted statements indicating that they witnessed his weak ankle give out and lived in constant fear that he would fall.  In his September 2013 substantive appeal, the Veteran noted that his left ankle condition has caused problems since service, where his "comrades would have to help [him] walk from place to place because the pain was to [sic] great."  In an October 2011 statement, the Veteran alleged that his weak ankle has caused him continuous problems, twisting easily ultimately resulting in fracture and fusion surgery.  

The Board concludes that the evidence received since the prior final denial is new in that it was not previously of record.  It is material because it relates to unestablished facts necessary to substantiate the Veteran's claim.  Specifically, the newly received evidence indicates that the Veteran has a current left ankle condition which may be related to his service or in-service injuries.  As the Veteran's claim for service connection for a left ankle condition was previously denied based on a lack of current disability, diagnosis or disorder, and the newly received evidence addresses such a condition, thus tending to prove a previously unestablished fact necessary to substantiate the underlying claim and raising a reasonable possibility of substantiating such claim, the Board finds that new and material evidence has been received.  Accordingly, the claim of entitlement to service connection for a left ankle condition is reopened.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a left ankle condition is reopened.

REMAND

Although the Board regrets the delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's reopened service connection claim, so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Veteran contends that he suffers from a left ankle condition, as a result of his service, during which he sprained his ankle on multiple occasions.

The Veteran's service treatment records contain treatment notes from January 1974 and October 1977 where the Veteran reportedly sprained his ankle.  Moreover, the Veteran has alleged a continuity of similar symptomatology since service, specifically a weakness leading to frequent sprains.  In this regard, in a July 2000 statement, he indicated that he began having problems with his ankle again in 1998 and that if he were to step on uneven surfaces; his ankle would "give out."  The Veteran reiterated these complaints in his October 2011 statement.  His wife and daughter also reflected these concerns and observations in their November 2011 statements.  

VA treatment records and private treatment records reflect that the Veteran suffered a fall and a fracture of his left ankle in 2007.  After which he underwent open reduction and internal fixation of the left ankle.  The Veteran underwent two additional surgeries as a result of complications from the first surgery. 

The Veteran was afforded a VA examination in September 2011 in order to determine the nature and etiology of his left ankle condition.  The examiner noted the Veteran's contentions that he had difficulty walking and standing and that he described continuing problems with ankle fusion lymphedema.  The examiner noted "the treatment is fusion of the left ankle due to repeated sprains."  

The examiner performed a physical exam, in which he noted that the Veteran had "a scar precisely located lateral aspect of the lateral right ankle.  Scar, status post ankle fusion.  This is a linear scar.  The entire scar measures 10 cm by 1 cm.  The scar is not painful on examination.  There is no skin breakdown.  This is a superficial scar with no underlying tissue damage.  Inflammation is absent.  Edema is absent.  There is no keloid formation.  The scar is not disfiguring.  The scar does not limit the claimant's motion.  There is no limitation of function due to the scar."  The examiner described a second scar "located on the medial aspect of the right ankle.  Scar, status post right ankle fusion...The entire scar measures 11 cm by 1 cm."  The Veteran has not undergone surgery on his right ankle.  Therefore, the examiner's repeated note of surgical scars on the Veteran's right ankle appears to be erroneous. 

In addition, the examiner noted "[o]n the left, the joint function is not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  On the left, the joint function is additionally limited by the following after repetitive use: pain, fatigue, weakness, lack of endurance and pain has the major functional impact.  The joint function on the left is not additionally limited by the following after repetitive use: incoordination."  These statements are inconsistent and contradictory.  

Finally, the examiner opined that the Veteran's "current claimed ankle disability is, less likely than not, (less than 50) related to the complaints and reported treatment of the left ankle during the military service."  The examiner's rationale was that "in the first place, there is no determination that the complaint were to the instances [sic] and the two instances that he was treated for ankle pain were noted to be mild.  The instances occurred in 1974 and 1977 and nothing happened nor is it noted anywhere until 2008.  At that time, he was operated and his ankle was fused for a nonunion of an ankle fracture, the operation was an ankle fusion for nonunion of fracture and not due to repeated sprains as the claimant is now claiming."  However, the private treatment records from December 2009 as well as the Veteran's private physicians to include the physician who performed the Veteran's second surgery indicated that the first surgery occurred in October 2007 and that the Veteran had been diagnosed with Charcot ankle in 2007.  In addition, the VA examiner noted in his January 2012 opinion, in regards to the Veteran's claim for lymphedema, that the Veteran's left extremity edema began as a result of his surgeries in 2007, 2008, and 2009.  Therefore, the September 2011 examiner's determination is, in part, based on inaccurate facts.  See Reonal v. Brown, 5 Vet. App. 460, 461 (1993) (an opinion based on an inaccurate factual premise has no probative value).  While these errors individually would not completely invalidate the opinion, in the aggregate they severally damage its credibility and probative value.  Therefore, on remand an addendum opinion should be obtained. 

The Board finds that remand is necessary to obtain additional private treatment records.  In this regard, the September 2008, private treatment note from Dr. D. M. B. who performed the Veteran's second surgery, indicated that the Veteran had undergone his initial ankle fusion surgery in October 2007.  In addition, Dr. D. M. B. indicated that Dr. J. C. diagnosed the Veteran with Charcot ankle in 2007.  However, these records are not currently associated with the claims file.  Thus, on remand, records of this treatment should be obtained and associated with the claims file.  Furthermore, the record reflects that the Veteran receives treatment through the VA facilities in the South Texas VA Healthcare System for his conditions.  Therefore, updated treatment records dated from May 2011 to the present should be obtained on remand.

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran identify any outstanding private treatment records relevant to his claim for a left ankle condition and provide any necessary authorization forms for such records, to specifically include the records from Dr. J. C. and the Veteran's surgery in October 2007.  After receiving any necessary authorization forms, the AOJ should obtain all identified records, to include the aforementioned private treatment records.  

2.  Obtain VA treatment records from the South Texas VA Healthcare System facilities dated from May 2011 to the present referable to the Veteran's left ankle condition. 

3.  After completing the above development and all outstanding records have been associated with the record, return the record to the VA examiner who conducted the Veteran's September 2011 examination.  If the September 2011 VA examiner is not available, the record should be provided to an appropriate individual so as to render the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.

Following a review of the record, the examiner is asked to opine as to whether the Veteran's current left ankle condition, is at least as likely as not (a 50 percent or greater probability) related to his service. 

A detailed rationale for all opinions given should be provided. 

4.  Readjudicate  the Veteran's claim.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


